DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The rejection of claims 29-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to the claims to recite the specific mutations responsible for the altered susceptibility to an entry inhibitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynard (Virology, 2004, 324: 90-102; cited by applicant), and further in view of Kuritzkes et al. (Journal of Infectious Diseases, 2004, 189: 286-291; cited by applicant).
	The claims are directed to a method for treating a patient having a human immunodeficiency virus (HIV) infection, comprising 
(a) determining whether an HIV from the patient is likely to exhibit altered susceptibility to an entry inhibitor by detecting or having detected whether a nucleic acid encoding an envelope protein of the HIV encodes a protein that reduces infectivity or fusogenicity of the HIV; and 
(b) treating the patient with an effective amount of the entry inhibitor if the HIV is determined in step (a) to be likely to be susceptible to the entry inhibitor or 
Reynard et al. teaches deletion of various glycosylation sites and comparing the sequence to HIV reference strain HXB2 (see page 92, Fig.1). The term “deletion of various glycosylation sites” means fewer glycosylation sites and shorter variable regions as a result of the deletion. Reynard et al. further teaches the effect of glycosylation removal in all variable regions (see page 96, Figure 5 and accompanying text on page 95). At least five different mutant gp120 proteins and pseudoviruses comprising the mutant gp120 proteins were compared by ELISA to the wild type virus, the HxB2 laboratory strain. 
In fusion assays with the mutant pseudoviruses, Reynard et al. found no fusion for mutants g4A, g5C, g3D (three mutations), g3 (five mutations), and g6B (6 mutations).  Mutants g4 and g3B with three and four mutations, respectively, had a fusion capacity comparable to the wt (see page 94, top right column and Figure 4).  
Reynard et al. also found that the mutations had certain effects on infectivity (see Figures 4 and 5).  The results presented in Figure 5 indicate that both V4 mutants (g2A and g3A) gp120 proteins and pseudovirions exhibited significant diminution in CD4 binding compared to wild type gp120; also, compared to a C3-C3 mutant gp120 (g3B), the combination C3-V3-C3 mutant had nearly no CD4 binding activity--similar results were see with the V2 mutant (g5) but not the V1 mutant (g4). Thus, mutation of at least V2, V3 and V4 had diminished or weakened gp120 binding to CD4. Therefore, it would be obvious to one of skill in the art that diminished/ weakened binding to CD4 would render the HIV less resistant or more susceptible to CD4-blocking entry inhibitors.
Reynard et al. does not disclose the method step of treating the patient with the CD4-blocking entry inhibitor.  However, Kuritzkes et al. disclose TNX-355, a humanized IgG4 anti-CD4 monoclonal antibody with potent activity against HIV-1 in HIV-infected subjects (see page 287).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Reynard et al. so as to add the final step of treating the patient with a CD4-blocking entry inhibitor like the TNX-355 as disclosed by Kuritzkes et al. One having ordinary skill in the art would have been motivated to make such a modification to apply the results observed by Reynard et al. for the assessment of patient’s response to antiretroviral treatment with a CD4-blocking entry inhibitor.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9506121.
The instant claims are directed to a method for treating a patient having a human immunodeficiency virus (HIV) infection, comprising 
(a) determining whether an HIV from the patient is likely to exhibit altered susceptibility to an entry inhibitor by detecting or having detected whether a nucleic acid encoding an envelope protein of the HIV encodes a protein that reduces infectivity or fusogenicity of the HIV; and 
(b) treating the patient with an effective amount of the entry inhibitor if the HIV is determined in step (a) to be likely to be susceptible to the entry inhibitor or treating the patient with an effective amount of a different inhibitor if the HIV is determined in step (a) is likely to be resistant to the entry inhibitor.

a) determining a length of one or more variable regions of an envelope protein of an HIV from the patient or a number of glycosylation sites on the envelope protein of the HIV;
b) comparing the length of the one or more variable regions of the envelope protein of the HIV or the number of glycosylation sites on the envelope protein of the HIV to the length of one or more corresponding variable regions of an envelope protein of a reference HIV or a number of glycosylation sites on the envelope protein of the reference HIV, respectively;
c) determining that the HIV is likely to have reduced susceptibility to a CD4-blocking entry inhibitor if the one or more variable regions of the HIV are shorter than the corresponding variable regions of the reference HIV envelope protein or the HIV envelope protein has fewer glycosylation sites than the reference HIV envelope protein,
wherein the CD4 -blocking entry inhibitor binds to the CD4 receptor; and 
d) treating the patient with an effective amount of the CD4-blocking entry inhibitor if the HIV is determined in step a) to be likely to be susceptible to the CD4-blocking entry inhibitor, or treating the patient with an effective amount of a different inhibitor if the HIV is determined in step a) to be likely to have reduced susceptibility to the CD4-blocking inhibitor.

The only active steps are determining if the HIV will be more or less susceptible to an entry inhibitor and then treating the patient based on those results. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 35 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10385411.
The instant claims are directed to a method for treating a patient having a human immunodeficiency virus (HIV) infection, comprising 
(a) determining whether an HIV from the patient is likely to exhibit altered susceptibility to an entry inhibitor by detecting or having detected whether a nucleic acid encoding an envelope protein of the HIV encodes a protein that reduces infectivity or fusogenicity of the HIV; and 
(b) treating the patient with an effective amount of the entry inhibitor if the HIV is determined in step (a) to be likely to be susceptible to the entry inhibitor or treating the patient with an effective amount of a different inhibitor if the HIV is determined in step (a) is likely to be resistant to the entry inhibitor.
The patented claims are directed to a method for treating a patient having a human immunodeficiency virus (HIV) infection, comprising 
a) determining or having determined a length of one or more variable regions of an envelope protein of an HIV from a patient or determining or having determined a number of glycosylation sites on the envelope protein; 
b) comparing or having compared the length of the one or more variable regions of the envelope protein of the HIV or the number of glycosylation sites on the envelope protein of the HIV to a length of one or more corresponding variable regions of an envelope protein of a reference HIV or a number of glycosylation sites on the envelope protein of the reference HIV, respectively, 
c) determining or having determined that the HIV is likely to be less susceptible to a CD4 binding site entry inhibitor than the reference HIV if the one or more variable regions of the HIV are longer than corresponding variable regions of the reference HIV or if the HIV has more glycosylation sites than the reference HIV envelope protein; and 
d) treating the patient with an effective amount of the CD4 binding site entry inhibitor if the HIV is determined in step c) to be likely to be susceptible to the CD4 binding site entry inhibitor, or treating the patient with an effective amount of a different inhibitor if the HIV is determined in step c) to be likely to have reduced susceptibility to the CD4 binding site entry inhibitor..
Here, steps a) to c) of the patented claims are the same as step a) of the instant claims, which is (a) determining whether an HIV from the patient is likely to exhibit altered susceptibility to an entry inhibitor by detecting whether a nucleic acid encoding an envelope protein of the HIV encodes a protein that reduces infectivity or fusogenicity of the HIV.  The envelop protein of the patented claims can have reduced or increased infectivity or fusogenicity.  
The only active steps are determining if the HIV will be more or less susceptible to an entry inhibitor and then treating the patient based on those results. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 29-34 are allowable.
s 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648